DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 1/27/2022. Claims 3, 6, and 16 are amended. Claims 20-21 are cancelled. Claims 1-19 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-19 have been considered but are not persuasive. In response to Applicant’s arguments on page 7 that “The problem with Ross in terms of rejecting claim 1 is that in Ross, the content provider (e.g., provider 204A) provides the content. This makes the content provider, according to the OA, the "third node" of claim 1. However, the content provider [third node] in Ross does NOT authenticate users via different authentication services (which is necessary under claim 1). That's the job of service center 212 in Ross. Thus, Ross cannot satisfy claim l's "...causes the third node to perform operations comprising...authenticate a first user of the first node via a first authentication service...authenticate a second user of the second node via a second authentication service that is unequal to the first authentication service". The content provider of Ross [third node] seemingly accepts tokens tailored to its single authentication service-not first AND second authentication services”, the Examiner respectfully disagree. The Examiner notes that the service center 212/server is cited by the Examiner as teaching the “third node” as claimed. It is unclear as to how the Applicant has determined that the content provider in Ross would be the claimed “third node” just because the content provider provides content when the limitations of claim 1 do not require any content to be provided from the third node. Given its broadest reasonable interpretation, only content lists are required by the claim to be sent by the third node, and that limitation is met by Van Hoff (see Van Hoff, at least at [0030], [0032], [0036]-[0039], [0047], [0060], and related text). Therefore, the rejection of record is maintained.
In response to Applicant’s arguments regarding the rejection of claim 8, the Applicant should please note that, given its broadest reasonable interpretation, the limitation of “in response to receiving a first identifier for a first node that includes at least one processor, authenticate a first user of the first node via a first authentication service; in response to receiving a second identifier for a second node that includes at least one processor, authenticate a second user of the second node via a second authentication service that is unequal to the first authentication service;
wherein the first and second authentication services are hosted on different computing nodes from one another”, is cited as being reasonably met by Ross’ teaching of authentication for a first and second content provider (see Ross, at least at col 2, lines 14-32,  col 5, lines 6-49, col 7, line 60 – col 8, line 27, col 9, lines 4-45, col 10, lines 28-38, and related text). Therefore, the rejection of record is maintained.
In response to Applicant’s arguments regarding the rejection of claim 18, the Applicant’s arguments have been fully considered and are persuasive.  The Applicant should please note that the rejection of claim 18 under 35 USC 112 is maintained (please see rejection below).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “a group” at lines 2-3, “a group” at line 5, and “the group” at line 7. It is unclear whether “the group” is intended to refer back to the group of lines 2-3 or the group of line 5. Additionally, it is unclear whether the “group” of lines 2-3 is intended to be the same group as the group of line 5 or if it is intended to be a different group. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff(of record) in view of Ross (of record) and Christie (of record).

Regarding claims 1, 9-10, 13, van Hoff discloses at least one non-transitory machine-readable medium having stored thereon data which (see van Hoff, at least at [0061]-[0062]), if used by a third node (service center 212/server, see van Hoff, Figs. 2 and 5, and related text), that includes at least one processor (see van Hoff, Figs. 2 and 5, and related text), causes the third node to perform operations comprising:
in response to authenticating a first user of a first node, communicate a first list of media assets to the first computing node (see van Hoff, at least at [0030], [0032], [0036]-[0039], Figs. 2 and 5, and related text); 
in response to authenticating the second user of the second node, communicate a second list of media assets to the second computing node (see van Hoff, at least at [0030], [0032], [0036]-[0039], Figs. 2 and 5, and related text); and
wherein the first list of media assets includes a first number of media assets (see van Hoff, at least at Figs. 3, and related text), the second list of media assets includes a second number of media assets (see van Hoff, at least at Figs. 3, and related text).
Van Hoff does not specifically disclose in response to receiving a first identifier for a first node that includes at least one processor, authenticate a first user of the first node via a first authentication service; and
in response to receiving a second identifier for a second node that includes at least one processor, authenticate a second user of the second node via a second authentication service that is unequal to the first authentication service; or
wherein the first number is unequal to the second number.
In an analogous art relating to a system for providing information through a network, Ross discloses at least one non-transitory machine-readable medium having stored thereon data which (see Ross, col 5, lines 6-25, col 6, lines 14-60, Figs. 2-3, and related text), if used by a third node (service center 212/server, (see Ross, col 5, lines 6-25, col 6, lines 6-60, Figs. 2-3, and related text) that includes at least one processor (see Ross, col 5, lines 6-25, col 6, lines 14-60, Figs. 2-3, and related text), causes the third node to perform operations comprising: 
in response to receiving a first identifier for a first node that includes at least one processor (see Ross, at least at col 7, lines 25-40, col 7, line 60 – col 8, line 11), authenticate a first user of the first node (see Ross, at least at col 7, line 60 – col 8, line 27) via a first authentication service (the first authentication service being the first media content provider 204, see Ross, col 5, lines 26-49); and
in response to receiving a second identifier for a second node that includes at least one processor, authenticate a second user of the second node via a second authentication service that is unequal to the first authentication service (see Ross, at least at col 2, lines 14-32, col 5, lines 6-25, col 7, line 60 – col 8, line 27, col 9, lines 4-45, col 10, lines 28-38, Figs. 2-3, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff to include the limitations as taught by Ross for the advantage of more efficiently and securely providing information within a network.
Van Hoff in view of Ross does not specifically disclose wherein the first number is unequal to the second number.
In an analogous art relating to a system for providing information within a network, Christie discloses a number of media assets in a list that is different from a number of media assets in a different list (see Christie, at least at Fig. 3, #304-#310, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross to include the limitations as taught by Christie for the advantage of accurately providing information to users.
Regarding claim 2, van Hoff in view of Ross and Christie discloses wherein receiving the first identifier for the first node includes receiving the first identifier for the first node at a first time (see Ross, at least at col 7, lines 25-40, col 7, line 60 – col 8, line 3, col 9, lines 4-35, and related text); 
wherein the operations further comprise in response to receiving the first identifier for the first node at a second time that follows the first time (see Ross, at least at col 7, lines 25-40, col 7, line 60 – col 8, line 3, col 9, lines 4-35, and related text), authenticate the first user of the first node via at least one of the second authentication service or a third authentication service (see Ross, at least at col 7, lines 25-40, col 7, line 60 – col 8, line 3, col 9, lines 4-35, and related text).
Regarding claim 5, van Hoff in view of Ross and Christie discloses wherein the operations comprise: in response to authenticating the first user, communicating at least one first configuration file to the first computing node; in response to authenticating the second user, communicating at least one second configuration file to the second computing node but not the first computing node (see Ross, at least at col 7, lines 15-60, and related text).
Regarding claim 11, van Hoff in view of Ross and Christie does not specifically disclose wherein the characteristic of the first node corresponds to a characteristic of hardware included in the first node. However, the Examiner take official notice that it is very well-known and common in the art for a configuration file to include information corresponding to a characteristic of hardware included in a node for the advantage of efficiently ensuring that network communications are processed properly. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross and Christie to include the specific limitations as above for the advantage of for the advantage of efficiently ensuring that network communications are processed properly.
Regarding claim 12, van Hoff in view of Ross and Christie discloses wherein the operations comprise: determining a characteristic of the first node; in response to determining the characteristic of the first node, creating a portion of the at least one first configuration file and then communicating the portion to the first node (the token may require an update of new information, and therefore the current token is reasonably a “portion” of the configuration file as claimed, see Ross, at least at col 8, limes 4-53, and related text).
Regarding claim 19, van Hoff in view of Ross and Christie discloses wherein the operations comprise in response to authenticating the first user, communicating at least one third configuration file to the first computing node; wherein the at least one first configuration file corresponds to a first media asset included in the first list; wherein the at least one third configuration file corresponds to a third media asset included in the first list (see Ross, at least at col 8, lines 54-65, and related text).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff (of record) in view of Ross (of record) and Christie (of record), as applied to claim 1 above, and further in view of Bugenhagen (of record) and Murray (US20170295414, hereinafter Murray).

Regarding claims 3-4, van Hoff in view of Ross and Christie discloses in response to authenticating the first user, communicating content to the first computing node and in response to authenticating the second user, communicating second content to the second computing node but not the first computing node, but does not specifically disclose that either content is a media player, wherein the first media player corresponds to a first format of media and the second player corresponds to a second format of media; 
wherein the first format of media is unequal to the second format of media, and wherein the first media player includes an executable file.
In an analogous art relating to a system for providing content through a network, Bugenhagen discloses a first and second media player that is respectively communicated to the first node and the second node (see Bugenhagen at least at [0009], [0016], [0049], [0055], [0111], Figs. 1-4, and related text), wherein the first media player corresponds to a first format of media and the second player corresponds to a second format of media (see Bugenhagen, at least at [0116]-[0118]); 
wherein the first format of media is unequal to the second format of media and includes an executable file (see Bugenhagen, at least at [0116]-[0118]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross and Christie to include the limitations as taught by Bugenhagen for the advantage of optimizing system resources and more efficiently allowing information to be communicated through a network.
van Hoff in view of Ross, Christie and Bugenhagen does not specifically disclose wherein the first media player includes data which, if used by first computing node, causes the first computing node to perform operations comprising displaying play and stop graphical user elements.
In an analogous art relating to a system for providing content through a network, Murray discloses a media player including data which, if used by first computing node, causes the first computing node to perform operations comprising displaying play and stop graphical user elements (see Murray, at least at [0161], Figs. 2 and 11-12, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross, Christie and Bugenhagen to include the limitations as taught by Murray for the advantage of optimizing system resources and more efficiently allowing information to be communicated and through a network and accurately viewed and controlled.

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff (of record) in view of Ross (of record) and Christie (of record), as applied to claim 1 above, and further in view of Bugenhagen (of record) .

Regarding claims 6 and 14, van Hoff in view of Ross and Christie does not specifically disclose wherein: the at least one first configuration file directs the first user to a first analytics service; 
the at least one second configuration file directs the second user to a second analytics service.
In an analogous art relating to a system for providing content through a network, Bugenhagen discloses a first configuration file that directs a first user to a first analytics service 
and a second configuration file that directs a second user to a second analytics service (see Bugenhagen, at least at [0066]-[0067], [0076]-[0078], and related text.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of  Ross and Christie to include the limitations as taught by Bugenhagen for the advantage of optimizing system resources and more efficiently allowing information to be communicated through a network.
Regarding claim 7, van Hoff in view of Ross and Christie, and further in view of Bugenhagen discloses in response to authenticating the first user, creating at least a portion of the first configuration file; in response to authenticating the second user, creating at least a portion of the second configuration file (the token may require an update of new information, and therefore the current token is reasonably a “portion” of the configuration file as claimed, see Ross, at least at col 8, limes 4-53, and related text).
Regarding claim 8, van Hoff in view of Ross, Christie, and Bugenhagen discloses wherein the first and second authentication services are hosted on different computing nodes from one another (see van Hoff, at least at Fig. 2 and related text, and see Ross, at least at Fig. 2, and related text).

Claims 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff (of record) in view of Ross (of record), Christie (of record) and Bugenhagen (of record), as applied to claim 14 above, and further in view of Sirota (of record).

Regarding claim 15, van Hoff in view of Ross, Christie, and Bugenhagen does not specifically disclose wherein the at least one first configuration file includes branding information corresponding to a single sign on (SSO) display.
In an analogous art relating to a system for providing content through a network, Sirota discloses a one configuration file including branding information corresponding to a single sign on (SSO) display (see Sirota, at least at [0005], [0017]-[0020], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross, Christie, and Bugenhagen to include the limitations as taught by Sirota for the advantage of optimizing system resources and more efficiently allowing information to be communicated through a network.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff (of record) in view of Ross (of record), Christie (of record), Bugenhagen (of record) and Sirota (of record), as applied to claim 15 above, and further in view of Murray (previously cited).

Regarding claim 16, van Hoff in view of Ross, Christie, Bugenhagen, and Sirota discloses wherein the at least one first configuration file includes configuration information for a media player (see Ross, at least at col 7, lines 15-60, and related text), but does not specifically disclose wherein the media player includes data which, if used by first computing node, causes the first computing node to perform operations comprising displaying play and stop graphical user elements, wherein the first computing node does not include a set-top box.
In an analogous art relating to a system for providing content through a network, Murray discloses a media player including data which, if used by first computing node, causes the first computing node to perform operations comprising displaying play and stop graphical user elements (see Murray, at least at [0161], Figs. 2 and 11-12, and related text), wherein the first computing node does not include a set-top box (see Murray, at least at [0171], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of v van Hoff in view of Ross, Christie, Bugenhagen, and Sirota to include the limitations as taught by Murray for the advantage of optimizing system resources and more efficiently allowing information to be communicated and through a network and accurately viewed and controlled.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff (of record) in view of Ross (of record) and Christie (of record), as applied to claim 5 above, and further in view of Gurumohan (of record).

Regarding claim 17, van Hoff in view of Ross and Christie does not specifically disclose wherein the at least one first configuration file includes a Real Simple Syndication (RSS) document.
In an analogous art relating to a system for cross-platform communication, Gurumohan discloses at least one first configuration file including a Real Simple Syndication (RSS) document (see Gurumohan, at least at [0076], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of van Hoff in view of Ross and Christie to include the limitations as taught by Gurumohan for the advantage of optimizing system resources and more efficiently allowing information to be communicated through a network.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421